NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Althoug h it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3592-18T4

C.A.F.,


         Plaintiff- Respondent,

v.

H.F.,

     Defendant- Appellant.
__________________________

                   Argued March 2, 2020 – Decided April 3, 2020

                   Before Judges Geiger and Natali.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Camden County,
                   Docket No. FM-04-0535-06.

                   H.F., appellant, argued the cause pro se.

                   Mark Alan Gulbranson, Jr., argued the cause for
                   respondent (Attorneys Hartman, Chartered, attorneys;
                   Mark Alan Gulbranson, Jr., on the brief).

PER CURIAM
       Defendant H.F.1 appeals from a March 14, 2019 Family Part post-

judgment order modifying plaintiff C.A.F.'s child support obligation from $327

to $125 per week and changing the manner of payment. We reverse and remand

for recalculation of child support.

                                       I.

       The parties were married in April 1992 and have two children: N.F.

(Nancy), born in 1994, and C.F. (Carl), born in 2000. The parties were divorced

in October 2006. The judgment of divorce incorporated the property settlement

agreement (PSA) entered by the parties.

       The PSA provided for joint legal and physical custody with equal

parenting time of Nancy and Carl with no alimony or child support obligation. 2

As to college expenses for the children, the PSA stated: "It is specifically

understood and agreed between the Husband and Wife that the parties shall

divide the college education of the children/child based on the respective income

of the parties at that time, and New Jersey case law."




1
  We use initials and pseudonyms to protect the confidentiality of the parties
and their children. R. 1:38-3(d)(1), (11).
2
    The PSA incorporated the terms of an undated Child Custody Agreement.
                                                                        A-3592-18T4
                                       2
      Pertinent to this opinion, the PSA defined emancipation as occurring when

the child: (a) reaches the age of twenty-one or completion of four academic

years of college, whichever last occurs; (b) marries; or (c) establishes a

permanent residence away from the primary residence other than boarding

school, camp, or college.

      Following the divorce, defendant accused plaintiff of domestic violence.3

In June 2009, plaintiff's parenting time was temporarily suspended, and

defendant became the parent of primary residence. An unallocated child support

obligation of $327 per week was imposed on plaintiff for both children. To

mend their relationships, the parties and children were required to attend court-

ordered group therapy at various times. A parenting coordinator was appointed,

who later withdrew from the case. Beginning in 2012, both Nancy and Carl

refused to visit or communicate with plaintiff voluntarily.

      A September 9, 2011 order maintained defendant as the children's parent

of primary residence. The order also denied plaintiff's application for transfer

of custody and suspension of defendant's parenting time. The remaining relief

sought by the parties was also denied.


3
  Eventually, the parties agreed to a consent order with civil restraints. The order
is not provided in the record.


                                                                           A-3592-18T4
                                         3
        In August 2017, Nancy became emancipated.              That same month,

defendant became disabled 4 and applied for Social Security Disability Benefits

(SSD). In June 2018, Carl turned eighteen, graduated from high school, and

enrolled full-time at Rowan University. He lives on campus Sunday through

Thursday, excluding scheduled days off, holidays, winter and spring breaks, and

the entire summer.       In his certification, Carl states that he has a strained

relationship with plaintiff and an undisclosed medical condition.           Plaintiff

certifies that Carl was diagnosed with this condition when he was an infant.

        On January 7, 2019, plaintiff moved to terminate child support arguing

both Nancy and Carl are emancipated. In the alternative, he sought a support

modification due to Carl attending college. Plaintiff also sought: (1) defendant

to provide a completed Case Information Statement (CIS); (2) proof of Nancy

and Carl's attendance at college; (3) suspension of his wage garnishment for

child support; (4) reimbursement of $14,038.86, the cost of defendant's and the

children's health insurance; (5) reimbursement of $2652.50, the cost of court -

ordered group therapy; (6) release of certain reports under court seal to plaintiff's

counsel for review; and (7) the court to make relief retroactive to December 12,



4
    The record does not indicate the nature of defendant's disability.


                                                                            A-3592-18T4
                                          4
2018. Notably, plaintiff did not request that child support be paid directly to

Carl or deposited in a joint bank account between plaintiff and Carl.

      Defendant opposed plaintiff's request to terminate or modify child

support. In her certification, defendant averred that "[t]o date [plaintiff] has not

contributed to either of our children's college.      I have solely paid for our

children's college education." She certified that both children "have multiple

genetic disorders and health issues that require constant medical monitoring,

testing, medication and food planning." Defendant also certified that plaintiff

has remarried, possesses a graduate degree, and is employed in a managerial

position. Defendant noted that she had never moved to increase child support

since 2009 despite plaintiff's increased income.

      Defendant noted that according to plaintiff's CIS, his income in 2018 was

$123,017 and he earned $21,829.91 from January 1 to February 24, 2019. In

contrast, defendant is not employed, has been declared totally disabled from

employment by the Social Security Administration, and began receiving SSD

benefits of $2100 monthly, or $25,200 annually, in January 2019.

      Defendant cross-moved to: (1) remove plaintiff as trustee of the life

insurance policies and replace him with Nancy and Carl; (2) deny plaintiff's

reimbursement requests; (3) enforce existing civil restraints against plaintiff; (4)


                                                                           A-3592-18T4
                                         5
require plaintiff to continue providing health insurance for Nancy and Carl; and

(5) require plaintiff to reimburse her for medical expenses incurred over the past

twelve years.

      In his reply certification, plaintiff acknowledged he did not contribute

towards the children's medical expenses or college but stated, "no claim was

ever made" because "[d]efendant chose not to seek payment from me." Plaintiff

noted that defendant did not submit any receipts for the medical expenses she

claims that she incurred over the past twelve years.

      At the motion hearing on February 15, 2019, defendant did not possess

written proof that Carl was enrolled as a full-time college student and the parties

had not exchanged relevant documents. Due to these deficiencies, the court

ordered defendant to provide proof of Carl's enrollment in college, the parties to

exchange current CISs with supporting documents, medical bills, and scheduled

another hearing.

      On March 14, 2019, the court found Carl is a full-time college student and

determined that he was not emancipated. The court noted the record did not

demonstrate Carl "relies on himself" or "is beyond the sphere of influence of"

defendant.      The court then considered whether plaintiff's child support

obligation should be modified.


                                                                          A-3592-18T4
                                        6
      The court noted that continued child support is required even if the child

is enrolled in college full-time. The court stated the Child Support Guidelines

(Guidelines) are not used to determine child support for children over eighteen

who are full-time college students. The court also noted that the child support

was not modified when Nancy became emancipated; it remained at $327 per

week. After reviewing the parties' CISs and additional submissions, the court

stated that it felt "very comfortable reducing the amount of child support to $125

a week" retroactive to January 14, 2019. In doing so, the court did not express

any findings or conclusions.

      The court also attempted to repair the relationship between plaintiff and

Carl by ordering that the child support be deposited into a joint bank accoun t in

the name of plaintiff and Carl. The court envisioned this would allow Carl to

"pull the money out of that account as he needs for school." The court felt "this

could start to solve some of the issues and the lack of communication between

[Carl] and his father." The court eliminated payment through probation by way

of wage execution. The court also required Carl to provide plaintiff with his

class schedule and grades each semester.




                                                                         A-3592-18T4
                                        7
      The court denied all other relief sought by the parties, finding they "should

have come to [c]ourt sooner." This appeal followed. 5

      Defendant raises the following points for our consideration: (1) the court

erred in reducing child support from $327 per week to $125 per week; (2) the

court failed to evaluate the appropriate factors, make findings, and state its

conclusions; and (3) the court abused its discretion by ordering that child support

be deposited into a joint bank account between plaintiff and Carl.

                                        II.

      Our scope of review of Family Part orders is limited. Cesare v. Cesare,

154 N.J. 394, 411 (1998). We defer to the Family Part judges' findings of fact

because of their special expertise in family matters. Id. at 413. We will "not

disturb the 'factual findings and legal conclusions of the trial judge unless [we

are] convinced that they are so manifestly unsupported by or inconsistent with

the competent, relevant and reasonably credible evidence as to offend the

interests of justice.'" Id. at 412 (quoting Rova Farms Resort, Inc. v. Inv'rs Ins.

Co. of Am., 65 N.J. 474, 484 (1974)).




5
 This appeal is limited to the reduction of plaintiff's child support obligation.
Neither party challenges the denial of the other relief they sought.
                                                                          A-3592-18T4
                                        8
      "When reviewing decisions granting or denying applications to modify

child support, we examine whether, given the facts, the trial judge abused his or

her discretion." Jacoby v. Jacoby, 427 N.J. Super. 109, 116 (App. Div. 2012)

(citing Larbig v. Larbig, 384 N.J. Super. 17, 21 (App. Div. 2006); Loro v. Del

Colliano, 354 N.J. Super. 212, 220 (App. Div. 2002)).          "A party seeking

modification of his or her child support obligation has the burden of

demonstrating a change in circumstances warranting an adjustment." Ibid.

(citing Lepis v. Lepis, 83 N.J. 139, 157 (1980)). "Any decision must be made in

accordance with the best interests of the children." Ibid.

      "The trial court has substantial discretion in making a child support award.

If consistent with the law, such an award will not be disturbed unless it is

manifestly unreasonable, arbitrary, or clearly contrary to reason or to other

evidence, or the result of whim or caprice." Foust v. Glaser, 340 N.J. Super.

312, 315-16 (App. Div. 2001) (internal citations and quotation marks omitted);

accord Tannen v. Tannen, 416 N.J. Super. 248, 278 (App. Div. 2010), aff'd, 208

N.J. 409 (2011). "An abuse of discretion 'arises when a decision is made without

a rational explanation, inexplicably departed from established policies, or rested

on an impermissible basis.'" Jacoby, 427 N.J. Super. at 116 (quoting Flagg v.

Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)). "[W]e are not bound by '[a]


                                                                         A-3592-18T4
                                        9
trial court's interpretation of the law' and do not defer to legal consequences

drawn from established facts." Id. at 116-17 (second alteration in original)

(quoting Manalapan Realty, L.P., v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995)).

      In Jacoby, we addressed "whether child support should be reduced when

a child resides on campus while attending college." Id. at 113.

            We confirm the child's attendance at college is a change
            in circumstance warranting review of the child support
            amount. However, there is no presumption that a
            child's required financial support lessens because he or
            she attends college. As each case must turn on its own
            facts, courts faced with the question of setting child
            support for college students living away from home
            must assess all applicable facts and circumstances,
            weighing the factors set forth in N.J.S.A. 2A:34-
            23[(a)]. Resort to the Child Support Guidelines
            (Guidelines), R. 5:6A, to make support calculations for
            college students living away from home is error.
            Pressler & Verniero, Current N.J. Court Rules,
            Appendix IX-A to R. 5:6A at 2513-14 (2012).

            [Ibid.]
                                      A.

      The trial court correctly concluded that Nancy's emancipation a year

earlier and Carl's attendance at college full-time constituted a change in

circumstance warranting review of the child support amount. "Once a change

in circumstances has been demonstrated, the court next determines the


                                                                       A-3592-18T4
                                      10
appropriate level of support." Id. at 119. Defendant argues the trial court erred

by not applying the Guidelines when it set child support for Carl, even though

he was attending college full-time and residing on campus.

      Ordinarily, utilizing the Guidelines to calculate child support for college

students residing at school is error. Id. at 113. Instead, "the calculation of child

support for the parties' college students must be based on evaluation of the

factors enumerated in N.J.S.A. 2A:34-23[(a)]."        Id. at 122; see also Child

Support Guidelines, Pressler & Verniero, Current N.J. Court Rules, Appendix

IX-A to R. 5:6A ¶ 18, www.gannlaw.com (2020). The statutory factors, which

are non-exclusive, are:

            (1) Needs of the child;

            (2) Standard of living and economic circumstances of
            each parent;

            (3) All sources of income and assets of each parent;

            (4) Earning ability of each parent, including
            educational background, training, employment skills,
            work experience, custodial responsibility for children
            including the cost of providing child care and the length
            of time and cost of each parent to obtain training or
            experience for appropriate employment;

            (5) Need and capacity of the child for education,
            including higher education;

            (6) Age and health of the child and each parent;

                                                                           A-3592-18T4
                                        11
            (7) Income, assets and earning ability of the child;

            (8) Responsibility of the parents for the court-ordered
            support of others;

            (9) Reasonable debts and liabilities of each child and
            parent; and

            (10) Any other factors the court may deem relevant.

            [N.J.S.A. 2A:34-23(a).]

      Defendant contends the Guidelines should be applied because Carl is not

emancipated under the PSA, which provides that residing at "college shall not

be deemed to be a residence away from the residence of the parties and thus

shall not be deemed an emancipation event." She emphasizes that Carl resides

at school 114 days per year and lives at her residence the remaining 252 days

per year during scheduled days off, holidays, winter and spring breaks, and

summer recess. We disagree.

      "In the unusual circumstance where it is determined support for a college

student living away from home should be calculated with reference to the

Guidelines, the judge must specifically recite all findings underpinning such a

conclusion." Jacoby, 427 N.J. Super. at 120 (citing R. 1:7-4(a)). The trial court

made no such finding. We discern no basis to utilize the Guidelines in this

matter, considering that Carl lived on campus and apparently participated in a

                                                                        A-3592-18T4
                                      12
school-sponsored housing and meal plan. See id. at 123 (finding application of

the Guidelines to be error under such circumstances). Moreover, the court did

not find Carl to be emancipated.

      Plaintiff contended that child support must be reduced because Nancy was

emancipated, and Carl was residing at college. While emancipation of one child

should ordinarily result in a child support reduction, attendance at college by

another should not automatically result in a further reduction of support. Here,

plaintiff has not offered evidence showing that Carl's needs have lessened since

attending college. Moreover, plaintiff is not contributing to Carl's college

expenses.

      As we explained in Jacoby, "[a]lthough the child support needs lessened

in certain areas such as room and board, which falls within college costs,

arguably other necessary expenses may increase when a child goes to college. "

Id. at 121. We also recognized "the possible continued need to maintain a local

residence for a child who returns home from college during school breaks and

vacations." Ibid. (citing Hudson v. Hudson, 315 N.J. Super. 577, 585 (App.

Div. 1998)). Some child support expenses typically continue even when a child

attends college. These include: transportation; furniture; clothing; linens and

bedding; haircuts; telephone; supplies; toiletries; insurance; entertainment ; and


                                                                         A-3592-18T4
                                       13
spending money. Ibid. "While some of these expenses are the type considered

within the Guidelines, many are not, further demonstrating the inapplicability

of a Guidelines support award and the need for a trial judge to review the child’s

needs." Id. at 122.

                                        B.

      Defendant argues the trial court provided no reasoning or rationale for its

decision to reduce child support to $125 per week. We agree.

      "All support orders . . . 'must be based on the evidence and supported by

a statement of reasons.'" Avelino-Catabran v. Catabran, 445 N.J. Super. 574,

594 (App. Div. 2016) (quoting Pressler & Verniero, cmt. 1.2 on R. 5:6A). When

deciding a support modification motion, the court "must state clearly [its] factual

findings and correlate them with relevant legal conclusions, so that parties and

the appellate courts [are] informed of the rationale underlying th[ose]

conclusion[s].” Ibid. (alterations in original) (quoting Monte v. Monte, 212 N.J.

Super. 557, 565 (App. Div. 1986)). The court did neither. Rather, it resolved

the support issue in conclusory fashion. Accordingly, we are constrained to

reverse and remand this matter for the required findings and analysis.

      On remand, the court shall consider the factors set forth in N.J.S.A. 2A:34-

23(a) when calculating support for Carl, as he was a college student living away


                                                                          A-3592-18T4
                                       14
from home. Id. at 595. The court shall "determine the child[]'s individual needs

and assess the income, assets, debts, earning ability, age, and health of [the]

child and each parent to reach an appropriate level of support." Jacoby, 427 N.J.

Super. at 122. The other circumstances impacting the award that we have

discussed must also be considered.

      The analysis shall include comparison of the parties' present financial

circumstances with the circumstances that formed the basis for the prior child

support order. Beck v. Beck, 239 N.J. Super. 183, 190 (App. Div. 1990). It

shall also consider the increase in needs occasioned by Carl's maturation,

medical condition, and special needs. Lepis, 83 N.J. at 150-51.

      We further note that in her reply brief, defendant states that Carl now

resides with her all year. On remand, defendant shall apprise the court and

plaintiff of Carl's present college enrollment, whether he commutes to school or

lives on campus, and the amount of time he stays at defendant's residence.

                                       C.

      Defendant argues the court abused its discretion by requiring plaintiff to

open a joint bank account, in his and Carl's name, and deposit the child support

there, in place of direct payment to defendant through a wage garnishment. In




                                                                        A-3592-18T4
                                      15
rendering its decision, the court reasoned "this could start to solve some of the

issues and the lack of communication between [Carl] and [plaintiff]."

      We recognize that it "may be more appropriate for a parent to provide

direct payments to the student for some of the child's support needs rather than

to the other parent." Jacoby, 427 N.J. Super. at 122. We discern no need or

basis to do so in this case.

      Neither plaintiff nor Carl claim that defendant is misappropriating the

child support rather than spending it to meet Carl's needs. Moreover, plaintiff

did not request this form of relief. Considering Carl's special needs, his limited

driving ability, and the fact that he divided his time between living at school and

defendant's home, depositing the support into the joint account may be contrary

to Carl's best interests. In any event, we view payment of support through a

joint account as an inappropriate means to solve the strained relationship and

resulting lack of communication between plaintiff and his son.

      On remand, the trial court shall reinstate payment through probation by

wage garnishment. The funds in the joint account shall be turned over to

defendant.

      Reversed and remanded. We do not retain jurisdiction.




                                                                          A-3592-18T4
                                       16